Title: To Benjamin Franklin from Catherine de Wesselow Cramer, 9 April 1782
From: Cramer, Catherine de Wesselow
To: Franklin, Benjamin


Genève ce 9 avril 1782.
Les Représentans & les Natifs ont pris les Armes hier au soir, Monsieur, dans un moment où l’on avait si peu sujet de le Soubçonner, qu’il ne m’a pas été possible de mettre votre Enfant, & les miens en sûreté: cependant je crois pouvoir vous répondre qu’il ne lui arrivera rien. Il se porte à merveilles, & dès qu’on laissera sortir quelqu’un de la ville je me flatte de lui en obtenir la permission. La crise violente qui se prépare n’est point à craindre pour les Etrangers; mais si elle ne boulverse pas de fond en comble notre malheureuse patrie; elle nous ramènera nécessairement la paix.

Agréez, Monsieur, l’estime distinguée & tous les sentimens avec lesquels j’ai l’honneur d’être. V. T. H. &. T. O. S.
DE Wesselow Cramer
 
Notation: Cramer 9. Avril 1782.
